Title: From James Madison to Rufus King, 16 May 1803
From: Madison, James
To: King, Rufus


Sir
Department of State, May 16. 1803
The inclosed documents contain the case of Mr Lewis le Couteulx, whose unjust and severe sufferings in the Canadian Provinces, claim from the British Government, a liberal compensation.
He was, as appears, considered and finally discharged as a prisoner of war. Had this been his real character, the rigor of his treatment, protracted for many months after the termination of the war, would form an appeal not to be disregarded by the justice and humanity of that Government.
But this was not his real character. He was a bona fide Citizen of the United States. He was made such by a process of naturalization commenced in the year 1787 and completed in the year 1789, and has so continued ever since. And being a bona fide american citizen, he was not only exempt from captivity as an enemy, but expressly protected by a public Treaty, in the very situation, in which he was seized.
Mr Thornton in his letter of the 30th of October last insinuates the native allegiance of Mr. Le Couteulx as the ground of his being treated as a French enemy, and not as an american citizen. It cannot be presumed that the British Government will resort to this pretext. If the principle of indelible allegiance maintained by Great Britain, tho’ denied by most, if not all other nations, and disregarded even in her own practice, were a principle in the French Code, it could be applied to Mr. Le Couteulx only, in a discussion between the United States and France. Great Britain would be barred from all interest in the case, by the epoch of the naturalization which was that of peace between her and France. But this principle never existed in the French Code, and if it had existed it was effectually superseded as well by the Constitution of 1789 established prior to the War, as by every subsequent one, according to all of which constitutions the case of Mr Le Couteulx is designated as that of an alien.
It being then clear that Mr Le Couteulx was not a French enemy but an american citizen, it is equally clear that if chargeable with any offence committed within the British territory he had a right to a fair trial or to expulsion, in the usual forms instead of the treatment he suffered; and that if chargeable with any offence committed within the Territory of the United States, his punishment tho’ it might be expected on proper representation by the British Government, could be inflicted under no other jurisdiction than that of the United States. It does not appear however, that Mr Le Couteulx is justly chargeable with guilt of any sort. On the contrary from the good character which he has every where sustained, and from the sincerity and regularity of his pursuits there is the best ground for believing that he was suspected without cause as well as punished in violation of right.

Under every aspect of the subject therefore, it may be expected that the British Government will feel its justice and its dignity concerned in making Mr Le Couteulx amends both for his losses and his sufferings and his case is accordingly confided to your representations and interposition for that purpose. I have the honor to be &c &c
James Madison
P. S. Mr. Le Couteulx has signified his intention of intrusting his papers to Mr Erving who will represent him as Agent, and will communicate to you additional papers tending to illustrate and support it.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Enclosures not found, but see JM to Le Coulteux, 18 May 1803.



   
   JM no doubt referred to Edward Thornton’s 30 Oct. 1801 letter to him (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:213 and n. 1).


